 


114 HR 359 IH: Veterans Dog Training Therapy Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 359 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Stivers (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to carry out a pilot program on dog training therapy. 
 
 
1.Short titleThis Act may be cited as the Veterans Dog Training Therapy Act. 2.Department of Veterans Affairs pilot program on dog training therapy (a)In generalCommencing not later than 120 days after the date of the enactment of the Act, the Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall enter into a contract with one or more appropriate non-government entities for the purpose of assessing the effectiveness of addressing post-deployment mental health and post-traumatic stress disorder symptoms through a therapeutic medium of training service dogs for veterans with disabilities. 
(b)Duration of pilot programThe pilot program required by subsection (a) shall be carried out during the five-year period beginning on the date of the commencement of the pilot program. (c)Locations of pilot programIn entering into contracts for purposes of the pilot program, the Secretary shall seek to enter into contracts with appropriate non-government entities located in close proximity to at least three but not more than five medical centers of the Department. 
(d)Appropriate non-Government entitiesFor purposes of the pilot program, an appropriate non-government entity is an entity that is certified in the training and handling of service dogs and that has a training area that would be appropriate for use in educating veterans with mental health conditions in the art and science of service dog training and handling. Such training area shall— (1)include a dedicated space that is suitable for grooming and training dogs indoors; 
(2)be wheelchair accessible; (3)include classroom or lecture space; 
(4)include office space for staff; (5)include a suitable space for storing training equipment; 
(6)provide for periodic use of other training areas for training the dogs with wheelchairs and conducting other exercises; (7)include outdoor exercise and toileting space for dogs; and 
(8)provide transportation for weekly field trips to train dogs in other environments. (e)Design of pilot programEach contract entered into under subsection (a) shall provide that the non-government entity shall— 
(1)ensure that veterans participating in the program receive training from certified service dog training instructors; (2)ensure that in selecting assistance dogs for use in the program, dogs residing in animal shelters or foster homes are looked at as an option, if appropriate, and ensure that all dogs used in the program have adequate temperament and health clearances; 
(3)ensure that each service dog in training participating in the pilot program is taught all essential commands pertaining to service dog skills; (4)ensure that each service dog in training lives at the pilot program site or a volunteer foster home in the vicinity of such site while receiving training; 
(5)ensure that the pilot program involves both lecture of service dog training methodologies and practical hands-on training and grooming of service dogs; and (6)ensure that the pilot program is designed to— 
(A)maximize the therapeutic benefits to veterans participating in the program; and (B)provide well-trained service dogs to veterans with disabilities; and
(7)in hiring service dog training instructors to carry out training under the pilot program, give a preference to veterans who have successfully graduated from post-traumatic stress disorder or other residential treatment programs and who have received adequate certification in service dog training. (f)AdministrationIn order to carry out the pilot program under section (a), the Secretary of Veterans Affairs shall—
(1)administer the program through the Recreation Therapy Service of the Department of Veterans Affairs under the direction of a certified recreational therapist with sufficient administrative experience to oversee the pilot program; and (2)establish a director of service dog training with a background working in social services, experience in teaching others to train service dogs in a vocational setting, and at least one year of experience working with veterans or active duty service members with post-traumatic stress disorder in a clinical setting. 
(g)Veteran eligibilityThe Secretary shall select veterans for participation in the pilot program. A veteran with post-traumatic stress disorder or other post-deployment mental health condition may volunteer to participate in the pilot program, if the Secretary determines that there are adequate program resources available for such veteran at the pilot program site. Veterans may participate in the pilot program in conjunction with the compensated work therapy program of the Department of Veterans Affairs. (h)Collection of dataThe Secretary shall collect data on the pilot program required under subsection (a) to determine how effective the program is for the veterans participating in the program. Such data shall include data to determine how effectively the program assists veterans in— 
(1)reducing stigma associated with post-traumatic stress disorder or other post-deployment mental health condition; (2)improving emotional regulation; 
(3)improving patience; (4)instilling or re-establishing a sense of purpose; 
(5)providing an opportunity to help fellow veterans; (6)reintegrating into the community; 
(7)exposing the dog to new environments and in doing so, helping the veteran reduce social isolation and withdrawal; (8)building relationship skills, including parenting skills; 
(9)relaxing the hyper-vigilant survival state; (10)improving sleep patterns; and 
(11)enabling veterans to decrease the use of pain medication. (i)Reports to CongressNot later than one year after the date of the commencement of the pilot program under subsection (a), and each year thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program. Each such report shall include— 
(1)the number of veterans participating in the pilot program; (2)a description of the services carried out under the pilot program; 
(3)the effects that participating in the pilot program has on the following— (A)symptoms of post-traumatic stress disorder and post-deployment adjustment difficulties, including depression, maintenance of sobriety, suicidal ideations, and homelessness; 
(B)potentially relevant physiological markers that possibly relate to the interactions with the service dogs; (C)family dynamics; 
(D)insomnia and pain management; and (E)overall well-being; and 
(4)the recommendations of the Secretary with respect to the extension or expansion of the pilot program. (j)DefinitionFor the purposes of this section, the term service dog training instructor means an instructor who provides the direct training of veterans with post-traumatic stress disorder and other post-deployment issues in the art and science of service dog training and handling. 
 
